Citation Nr: 0931424	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-38 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, to 
include tinea versicolor and capatitis.

2.  Entitlement to service connection for a skin disorder, to 
include tinea versicolor and capatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to March 
1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
Jurisdiction of his claims folder was later transferred to 
the RO in Nashville, Tennessee.

In July 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript has been associated with the record.

In the February 2009 rating decision, the RO granted the 
Veteran's claim for irritable bowel syndrome (IBS).  He has 
not since appealed either the initial rating or effective 
date assigned for that condition.  See Grantham v. Brown, 114 
F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must 
separately appeal these downstream issues).  Therefore, the 
Board does not have jurisdiction to review these issues.

The issue of service connection for a skin disorder, to 
include tinea versicolor and capatitis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The RO last denied service connection for the Veteran's 
claimed skin disorders in a December 2004 rating decision.  
Although notified of the denial, the Veteran did not timely 
file a substantive appeal of that decision.  

2.  Evidence received since the final December 2004 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's claim of service 
connection for a skin disorder, to include tinea versicolor 
and capatitis.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision is final with respect 
to the Veteran's service connection claim for a skin 
disorder.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since the 
last prior, final denial of the Veteran's service connection 
claim for a skin disorder.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Because the Board is granting 
the Veteran's petition to reopen his claim for service 
connection for a skin disorder, to include tinea versicolor 
and capatitis, and directing further development on remand, 
there is no need to discuss at this time whether VA has 
complied with its duties to notify and assist.  If still 
necessary, the Board will make this preliminary determination 
once the additional remand development is completed, before 
readjudicating his service connection claim on the underlying 
merits.

New and Material Evidence to Reopen the Claim

The Veteran filed a claim for service connection for a "skin 
rash" due to "mustard gas exposure" in June 2006.  A new 
theory of service connection is not treated as a new claim, 
however.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997). 
Therefore this claim will be treated as a new and material 
evidence claim to reopen the Veteran's previously denied 
claim for a skin disorder.  

The RO originally denied service connection for dermatitis in 
a December 2004 rating decision.  Although the Veteran 
submitted a Notice of Disagreement (NOD) with that decision, 
he did not perfect his appeal of that claim by filing a 
timely substantive appeal (e.g., VA Form 9 or equivalent 
statement) after the RO had sent him a January 2006 Statement 
of the Case (SOC).  Therefore, the December 2004 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim 
was denied on any basis, including a prior denial based on 
the absence of new and material evidence.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board notes that although the RO has adjudicated the 
issue of service connection for a skin disorder, to include 
tinea versicolor and capatitis, on the merits during the 
course of this appeal, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for a skin disorder, to 
include tinea versicolor and capatitis, before proceeding to 
the merits on appeal.  If the Board finds that no new and 
material evidence has been received, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant. 

The Veteran filed the claim to reopen his previously denied 
claim for a skin disorder in June 2006.  Therefore, the 
amended regulation for new and material evidence applies.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").

In the prior final rating decision of December 2004, the RO 
denied the Veteran's skin disorder claim because the 
Veteran's service treatment records (STRs) did not show that 
the Veteran had been diagnosed with or treated for dermatitis 
in service, and there was no evidence to connect the 
Veteran's skin disorder with his military service.  Here, the 
Board finds that new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a) has been received since the last 
final December 2004 rating decision based on the following 
evidence submitted by the Veteran.  

First, the Veteran has noted that STRs indicated that he had 
been diagnosed with skin problems related to shaving during 
service and after his period of service in Iraq.  See hearing 
transcript pg. 11.  This is confirmed by STRs of November and 
December 1992, February, April, October, and December 1993.  
These records indicate that the Veteran had been treated for 
a skin condition in service, after his deployment to Iraq, 
which may or may not be connected to the Veteran's current 
condition.   

Second, the Veteran has indicated that his skin disorder 
began during his service in Iraq, particularly due to the 
conditions of combat, and has continued, with periods of 
remission, to the present.  See VA medical treatment record 
dated March 2008, hearing transcript pges. 19-20.  A disorder 
may be service connected if the evidence of record reveals 
that the Veteran currently has a disorder that was present in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997). 

Third, the Veteran has presented new diagnoses since the 
December 2004 decision, such as his diagnoses for tinea 
versicolor, hyperpigmentation, and seborrheic dermatitis (see 
private treatment record dated in August 2004 by Dr. J.T., 
M.D), received in September 2006.

If the new information which has been submitted by the 
Veteran is verified and considered with evidence previously 
of record, the fact that he has a condition which may have 
been incurred in service, and that this condition continues 
to the present, could provide sufficient evidence to allow 
the Veteran to be service-connected for his current skin 
condition.  The new evidence thus relates to unestablished 
facts necessary to substantiate the Veteran's claim and 
raises a reasonable possibility of substantiating his claim.  
Therefore, this evidence is new and material within the 
meaning of 38 C.F.R. § 3.156(a).  As new and material 
evidence has been received, the claim for service connection 
for a skin disorder, to include tinea versicolor and 
capatitis, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. 


ORDER

As new and material evidence has been received, the claim for 
service connection for a skin disorder, to include tinea 
versicolor and capatitis is reopened.  To this extent, the 
appeal is granted.


REMAND

Before addressing the merits of the Veteran's claim for 
service connection for a skin disorder, to include tinea 
versicolor and capatitis, the Board finds that additional 
development of the evidence is required.

First, the Veteran has indicated that he was treated for his 
skin condition at the VA Medical Center (VAMC), located in 
Dallas, Texas, within 12 months of his release from service.  
See the Veteran's claim of August 2004, and hearing 
transcript pg. 12.  The VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
Specifically, the VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67; Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The VA will end its efforts to obtain records from a 
Federal department or agency only if the VA concludes that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 C.F.R. § 3.159(c)(2).  
Examples of such a case include when the Federal department 
or agency advises the VA that the requested records "do not 
exist" or the "custodian does not have them."  Id. 

The only VAMC which appears to match the Veteran's 
description is the Dallas VA Medical Center, located at 4500 
S. Lancaster Rd. Dallas, TX  75216.  The RO must make an 
attempt to obtain the records identified by the Veteran from 
the VAMC which has been identified, if they currently exist.  
If the RO concludes that such records do not exist or cannot 
be obtained, such attempt must be documented in the claims 
file.

Second, in disability compensation (service-connection) 
claims, the VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  

The Veteran contends he has a current a skin disorder, to 
include tinea versicolor and capatitis due to the conditions 
of his service in Iraq.  The Veteran's contentions are 
consistent with his DD Form 214, which indicates service in 
Iraq.  Furthermore, the Veteran has already been service-
connected in May 2007 for posttraumatic stress disorder 
(PTSD) due to his service in Iraq.  In addition, the Veteran 
has been diagnosed with various skin disorders such as tinea 
versicolor, hyperpigmentation, and seborrheic dermatitis.  
See private treatment record dated in August 2004 by Dr. J.T.  
The Veteran also has a well-documented history of treatment 
for his skin condition in the record, and has provided 
pictures of his skin condition.  The Veteran has also 
consistently indicated that his current skin condition began 
in service and has continued to the present.  Therefore, 
based on this evidence and the Court's decision in McLendon, 
supra, a VA medical examination and opinion are needed to 
determine the extent of the Veteran's current skin disorder, 
to include tinea versicolor and capatitis and whether any 
such disorder is connected to his military service.



Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for his a skin disorder 
and attempt to obtain records from 
each health care provider that he 
identifies who might have available 
records of such treatment, if not 
already in the claims file, since May 
2007.  

2.	Attempt to obtain any relevant medical 
records from the VA Medical Center in 
Dallas, Texas, particularly those from 
within a year after the Veteran's 
release from active military service.  
If the records are not available or do 
not exist, a reply to that effect is 
required and must be associated with 
the claims folder.

3.	Arrange for the Veteran to undergo a 
VA dermatological examination, by an 
appropriate specialist, to determine 
the nature and extent of the Veteran's 
current skin disorder or disorders, to 
include tinea versicolor and 
capatitis.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences 
on this claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The 
specific results of any such tests 
should be set forth in the examination 
report.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the test results and review 
of the claims file, the examiner 
should indicate whether it is at least 
as likely as not that the Veteran's 
current skin disorder, to include 
tinea versicolor and capatitis, are 
the result of his military service - 
and, in particular, due to conditions, 
such as hot and unsanitary conditions, 
that he may have experienced during 
his period of service in the Southwest 
Asia theater of operations in 1990-
1991.  The examiner should also 
acknowledge the Veteran's treatment 
records from 1992 and 1993, which show 
some evidence of treatment for a skin 
condition in service, and indicate 
whether the conditions indicated in 
those records are related to any 
current condition.  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion - 
such as causation, is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible. 

4.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case.  
The Veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


